THE COURT.
Supersedeas. In this proceeding the facts and the prayer of the petition are similar to those set forth in the case ofScott v. Larson, post, p. 46 [255 P. 248]. The only additional point presented is that the judgment by the superior court in affirmance of the judgment rendered by the municipal court is not such a judgment as is within the meaning and intent of section 963 of the Code of Civil Procedure, which provides for an appeal from a *Page 28 
final judgment in the superior court entered in an action brought into the superior court from another court.
In the instant case that part of the judgment rendered by the superior court which is here material was as follows: "Whereupon it is ordered, adjudged and decreed by the court that the . . . judgment made and entered by the municipal court . . . in the above entitled cause be and the same are (is) hereby affirmed, . . ."
Section 577 of the Code of Civil Procedure defines a judgment as the final determination of the rights of the parties in an action or proceeding.
[1] The form of the judgment is of no consequence so long as it may be ascertained therefrom what rights, if any, of the respective parties in the action have been determined by the court. The test of its sufficiency must rest in its substance rather than in its form. (Hentig v. Johnson, 8 Cal.App. 221
[96 P. 390]; Hoover v. Lester, 16 Cal.App. 151
[116 P. 382]; Black on Judgments, sec. 115; Freeman on Judgments, sec. 50.)
[2] The judgment by the superior court was clearly sufficient in form and substance to authorize an appeal therefrom. (Scott
v. Larson, post, p. 46 [255 P. 248].)
On the authority of the last-mentioned case, it is ordered that the levy of the execution by the municipal court be quashed and that pending the final decision of the appeal herein the judges and officers of said municipal court refrain and desist from the execution of the judgment.